Citation Nr: 1013635	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1986, and from September 1990 to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an increased rating for a low back 
disability.  In April 2005, the Veteran testified before the 
Board at a hearing held at the RO.  In December 2005, the 
Board remanded the claim for additional development. 

In a February 2007 decision, the Board denied the claim.  The 
appellant appealed the decision denying the claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2009 Order, the Court issued a Memorandum 
Decision vacating the Board's decision and remanding the 
claim for further action.

The Court decision notes that the issue of entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) has been raised by the record.   The Board is aware 
that consideration of a TDIU is an element of an increased 
rating appeal where the claimant submits evidence of 
unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
However, a claim for TDIU was previously disallowed in a July 
2005 rating decision, during the pendency of this appeal for 
an increased rating.  That decision specifically considered 
38 C.F.R. § 4.16(b).  That decision also considered the 
September 2002 VA examination, August 2003 and July 2004 
statements, and April 2005 testimony regarding 
unemployability submitted by the Veteran and noted by the 
Court as indicating a claim for TDIU.  The Veteran did not 
disagree with that decision or perfect a timely appeal.  
Because the appellant did not file a timely notice of 
disagreement, the Board finds that it does not have 
jurisdiction of that issue which was the subject of a final, 
unappealed decision by the RO.  38 C.F.R. § 20.302 (2009).  
However, the Board construes the August 2009 brief by the 
Veteran's representative as a new claim for a TDIU rating, 
and that issue is referred to the RO for adjudication.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  To the 
extent that the Court decision requests that the Board 
specifically consider whether referral for consideration of 
38 C.F.R. § 4.16(b) is appropriate, the Board finds that 
remand for such consideration would be inappropriate in this 
case because the Board does not have jurisdiction of the 
claim for TDIU, which was the subject of a final denial by 
the RO during the pendency of this claim for increase.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

VA has a duty to notify the veteran of what information or 
evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the 
claimant is to provide, and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based upon the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the Veteran.  The RO has provided 
the Veteran with multiple notice letters.  These notice 
letters, however, did not specifically notify the Veteran 
that he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letters also did not notify 
the Veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
adequate rating of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  The Veteran last underwent 
a VA orthopedic examination in July 2006.  He is claiming 
that his low back disability and accompanying neurological 
manifestations are more severe than reflected in his current 
rating.  The Veteran's last VA examination is somewhat 
remote.  His condition may have worsened since the date of 
the latest examination.  Because there may have been a 
significant change in the Veteran's condition, the Board 
finds that a new examination is in order.

Lastly, the most recent VA records in the claims file are 
dated in March 2006.  Because the Veteran has indicated that 
he receives regular treatment for his back disabilities, the 
Board finds that there may be additional VA treatment records 
outstanding that are pertinent to his claim, and these 
records should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a letter 
that:  (1) informs him about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (2) informs him about the 
information and evidence that VA will seek 
to provide; (3) informs him about the 
information and evidence he is expected to 
provide; (4) advises him of the criteria 
for establishing a disability rating and 
effective date of award; (5)  notifies him 
that, to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
service-connected back disability and the 
effect that worsening has on his 
employment and daily life; (6) provides 
him with the appropriate Diagnostic Codes 
for rating disabilities of the spine and 
sciatic nerve; and (7) notifies him that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2.  Obtain and associate with the claims 
file records from the VA Medical Center in 
Houston, Texas, dated from March 2006 to 
the present.  All attempts to secure those 
records must be documented in the claims 
folder.

3.  After the requested development is 
completed, schedule the Veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability, 
and any associated neurological 
impairment.  The examiner should review 
the claims file and should note that 
review in the report.  Any opinion 
provided should be supported by a full 
rationale.  The examiner should 
specifically:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right 
rotation), expressed in degrees, and 
state whether there is any favorable 
or unfavorable ankylosis of the 
spine.

b)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected back disability.  If 
feasible, the determination should 
be expressed in terms of the degree 
of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  
The examiner should also express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
back is used repeatedly over a 
period of time.  That determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.

c)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over 
the past 12 months should be 
reported.  An incapacitating episode 
is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

d)  Identify any associated 
neurological disabilities associated 
with the service-connected back 
disability.  The severity of each 
neurological sign and symptom should 
be reported.  The examiner should 
conduct any appropriate neurological 
testing needed to address the above.  
If a separate neurological 
examination is needed one should be 
scheduled.  Provide an opinion as to 
whether any neurological 
symptomatology equates to mild, 
moderate, moderately severe, or 
severe incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  Moreover, state whether any 
other nerve is affected and if so 
state the severity of the impairment 
of the nerve affected.

4.  Then, readjudicate the claim.  If 
action remains adverse, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

